Citation Nr: 1549996	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL) and/or myelodysplastic syndrome, to include as due to exposure to herbicides.

2.  Entitlement to service connection for chronic kidney disease, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for anemia, to include as secondary to myelodysplastic syndrome.


REPRESENTATION

Veteran represented by:	Attorney Barry M. Salzman


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Board regrets the additional delay, however additional development is required in order to properly and fairly adjudicate the Veteran's claims.

In March 2008, the Veteran filed a claim for entitlement to service connection for, among other things, chronic lymphocytic leukemia (CLL), chronic kidney disease, and normocytic anemia.  In July 2008, the RO denied those claims and the Veteran filed a timely notice of disagreement asserting that he was exposed to Agent Orange during service.  In September 2014, the Board conceded that the Veteran was presumptively exposed to herbicide agents while stationed at Korat Air Force Base in Thailand.

CLL is a disease which is presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.309(e) (2015).  However, VA and private treatment records reflect that the Veteran has not been diagnosed with CLL, and actually has been diagnosed with myelodysplastic syndrome (MDS), which is not one of the enumerated diseases presumed due to exposure to herbicides.  While service connection on a presumptive basis is not warranted for MDS, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, in September 2014, the Board remanded the Veteran's claim to obtain a medical examination to determine whether the Veteran had been diagnosed with CLL, or in the alternative, whether his MDS was etiologically related to his herbicide exposure.  The Board also remanded the Veteran's claim for chronic kidney disease for a VA examination to determine whether it was proximately due to or aggravated by his now service-connected diabetes mellitus, type II.  The Board's September 2014 remand indicated that if service connection was determined to be warranted for CLL and/or MDS, an examination was also required to determine whether the Veteran's anemia was secondary to those diseases.

At an October 2014 VA examination, the examiner diagnosed MDS and found that it was less likely as not (less than a 50 percent probability) related to the Veteran's military service, to include as due to exposure to herbicides.  The physician reasoned that the Veteran's MDS did not have its onset during or proximate to his military service, MDS is not a presumptive Agent Orange condition, MDS is not related to the presumptive Agent Orange B-cell cancer conditions, and that MDS involves cancer of the myeloid cells rather than the lymphoid cells and presumptive leukemia/lymphoma conditions involve cancer of the lymphoid cells.  The VA examiner also relied on a private medical opinion submitted by the Veteran from C. C., M.D. indicating that origins of adult-onset MDS are multifactorial and include aging, genetic predisposition, and exposure to toxins; Dr. C. C. also noted that known carcinogens resulting in MDS include benzene exposure, tobacco abuse, ionizing radiation, and alkylating agent exposure.  The examiner then found the Veteran most likely encountered toxic agent exposures during his civilian career as a boilermaker in a power company and in working with racing vehicle engines.  The examiner failed to discuss the Veteran's exposure to toxic agents during his active duty service as an Airframe Structural Repairman repairing aircraft on the flight lines.

The October 2014 VA examiner's reasoning that the Veteran's MDS did not have its onset during or proximate to his military service is flawed because service connection may be established for any disease diagnosed after discharge, when the evidence establishes that the disease was caused by service; onset during service or proximate to service is not a requirement.  See 38 C.F.R. § 3.303(d) (2015).  This opinion also ignores the fact that while service connection on a presumptive basis may not be warranted for MDS, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Further, the VA examiner relied on Dr. C. C.'s opinion that MDS can be caused by exposure to toxins, to include benzene, yet ignored the Veteran's lay statements of record indicating that during service he worked on aircraft on the flight lines and was exposed to toxins; in this regard, the examiner only discussed the Veteran's civilian exposure to toxins and neglected to consider his exposure during active duty service.  The Board notes that an online resource published by VA's Office of Public Health and War Related Illness and Injury Study Center, has found that exhaust from military vehicles and aircraft "may also include known suspected cancer-causing substances such as benzene, arsenic, and formaldehyde," and may also contain "harmful pollutants that are frequent components of urban smog, such as nitrogen oxides."  Military Vehicle and Aircraft Exhaust Exposure, WAR RELATED ILLNESS AND INJURY STUDY CENTER, http://www.warrelatedillness.va.gov/WARRELATEDILLNESS/education/factsheets.asp (last visited Sept. 18, 2015).  For these reasons, the Board finds that this medical opinion is inadequate and that a new opinion must be obtained.

As discussed above, the Veteran submitted an October 2014 letter from Dr. C. C.  While this letter discussed known origins of MDS and carcinogens resulting in MDS, Dr. C. C. indicated that he was not an environmental health specialist and could not make an assessment regarding the Veteran's toxin exposure.  Dr. C. C. did not provide an opinion regarding the cause of the Veteran's MDS.  The Veteran also submitted an April 2006 medical opinion from T. A., M.D., discussing the etiology of MDS and anemia; this opinion, however, was provided in connection with a clinical evaluation of another veteran and based on the factual and medical history specific to the veteran discussed therein.  As used in the Veteran's instant appeal, that opinion is, in essence, equivalent to a medical opinion based on inaccurate factual premise, and is not probative evidence upon which to grant service connection for MDS or anemia.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, a research abstract of D. S., M.D., submitted by the Veteran's representative discusses the pathology of MDS, yet does not provide an opinion as to the etiology of the Veteran's MDS.  None of the private medical evidence submitted is adequate to make a determination as to whether service connection is warranted for the Veteran's MDS.

The October 2014 VA examiner also provided an opinion with regard to the Veteran's diagnosed chronic kidney disease and whether or not it was due to or aggravated by the Veteran's service-connected diabetes mellitus, type II.  The examiner's opinion regarding secondary service connection discussed albuminuria and creatinine elevations as they related to diabetic neuropathy and, based on that reasoning, opined that the Veteran's chronic kidney disease was "most likely not" due to his service-connected diabetes mellitus, type II.  The examiner also noted that based on medical literature, increased creatinine excretions were the earliest indicator of diabetic neuropathy, seemingly suggesting that the Veteran's renal issues caused diabetic neuropathy.  The examiner further opined that there was no objective data to support aggravation of chronic kidney failure due to diabetes mellitus, type II, indicating that serum creatinine had fluctuated since 2001, and increased in association with treatment for MDS; the examiner also noted that serum creatinine levels in December 2001 were they same as in July 2014.

It appears that increased serum creatinine levels are indicative of chronic kidney disease and that albuminuria is also somehow related to a diagnosis of chronic kidney disease, however, the Board is precluded from making any medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Further, assuming elevated serum creatinine levels are indicative of chronic kidney disease, the Board is unaware of the point at which they are considered "elevated."  The Board fails to understand the connections the examiner was making in the discussion of the medical evidence and it is unclear how the examiner arrived at these negative opinions and what exactly they were based on.  Further, the examiner suggested that the chemotherapeutic agent the Veteran has been on for several years for his MDS is an established cause of elevated serum creatinine, suggesting it may have caused or aggravated his aggravated his chronic kidney failure.  Accordingly, new medical opinions regarding the etiology of Veteran's chronic kidney failure are required, which clearly explain the medical reasoning in layman's terms.

The Veteran's claim for entitlement to service connection for anemia is predicated on the outcome of his claim for service connection for MDS.  As such, the issues are inextricably intertwined and a determination as to whether service connection is warranted for MDS must first be made in order to thereafter properly adjudicate the Veteran's anemia claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

In providing new medical opinions for MDS and chronic kidney disease and, if applicable, an examination for the Veteran's diagnosed anemia, the examiners must take into consideration the Veteran's contentions in his affidavit submitted to the Board in January 2015 in response to the findings made in the supplemental statement of the case.  The Veteran specifically noted that during his civilian career as a boilermaker he did not perform any usual work of a boilermaker that would have involved welding and exposure to toxins.  With regard to cigarette smoking, the Veteran indicated that he smoked as a teenager for a brief time and quit.  He also asserted that his work on racing cars did not involve working on car engines, but rather was limited to working on car suspensions, which was done at a separate facility from the shop.  Moreover, the Veteran attested that during service he developed an expertise in fiberglass repair, which involved exposure to methyl ethyl ketone, methyl ethyl ketone peroxide, and polyester resins, and that his duty assignments also frequently involved repair of EC-121 aircraft.

Finally, the Board also finds that the Veteran has not been provided with the required statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis for chronic kidney disease and anemia.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran and his representative with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis for chronic kidney disease and anemia.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain and associate with the Veteran's claims file all outstanding VA medical records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran in accordance with VA regulations.  38 C.F.R. § 3.159(e) (2015).  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, a medical opinion, from a physician other than the October 2014 VA examiner, must be obtained.  The claims file, to include a complete copy of this remand, must be made available to the physician for review.  The physician must review and consider all medical records and lay statements, including the January 2015 affidavit from the Veteran.

With respect to the Veteran's MDS, the physician must provide the following opinion:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's MDS is related to service, to include as due to herbicide exposure or to exposure to chemicals during service.  In providing this opinion, the examiner must consider, discuss, and reconcile any conflicting evidence of record.  Additionally, the examiner should discuss the Veteran's history as provided in the January 28, 2015 affidavit.

With respect to the Veteran's chronic kidney failure, the physician must provide the following opinion: 

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed chronic kidney disease is related to service, to include as due to herbicide exposure or to exposure to chemicals during service.  The physician must specifically discuss what constitutes a diagnosis of chronic kidney disease and how a diagnosis is made.  If applicable, the physician must also discuss the relationship between elevated serum creatinine levels and chronic kidney disease and when those levels are considered "elevated."  The examiner must specifically discuss the Board's concern as outlined on page 5 and 6 of this Remand.

If, and only if, the physician finds the Veteran's MDS to be related to service, the physician must also provide an opinion on:

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed chronic kidney disease is proximately due to or caused by the Veteran's MDS or his treatment for MDS.

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed chronic kidney disease has been aggravated by the Veteran's MDS or his treatment for MDS.  If aggravation is found, the examiner must state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.

4.  If, and only if, it is determined that the Veteran's MDS is related to his active duty service, the Veteran must be scheduled for the appropriate VA examination to determine the nature and etiology of his anemia.  All indicated tests and studies must be undertaken and the claims file, including a copy of this remand must be made available to the examiner.

The examiner must provide opinions on the following:

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed anemia is proximately due to or caused by the Veteran's active duty service, to include as due to herbicide or toxin exposure.

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed anemia is proximately due to or caused by the Veteran's service-connected MDS or his treatment for MDS, or his service-connected diabetes mellitus.

* Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed has been aggravated by the Veteran's service-connected MDS or his treatment for MDS or diabetes mellitus.  If aggravation is found, the examiner must state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

